Citation Nr: 1825503	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable rating for residuals of fracture, right fifth metacarpal.

2.  Entitlement to a disability rating based upon individual unemployability (TDIU).

3.  Entitlement to service connection for right hand arthritis, to include as secondary to residuals of fracture, right fifth metacarpal.


REPRESENTATION

Veteran represented by:	Anthony H. Gemma, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.

The Veteran submitted additional evidence subsequent to the July 2014 statement of the case (SOC), including private medical evidence and lay evidence.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e).

The decision below addresses the right fifth finger and TDIU claims.  The issue of service connection for right hand arthritis is addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran's right little finger disability is manifested by pain, stiffness, diminished grip and grasp, and limitation of motion.

2.  The Veteran's service-connected disability does not preclude him from substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of the right little finger fracture have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5230 (2017).

2.  The criteria for a TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and his representative, and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Increased Rating-Right Fifth Finger

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

DC 5230 provides for a noncompensable rating for any limitation of motion of the ring or little finger. 38 C.F.R. § 4.71a.

Additionally, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71, DC 5003.  Notably, when the limitation of motion is noncompensable, a rating of 10 percent is for application for limitation of motion, which can be shown by satisfactory evidence of painful motion.  Id.

Analysis

Service connection for the right little finger disability was initially granted in an August 1990 rating decision and a noncompensable rating was awarded.  The Veteran submitted a September 2012 statement in which he indicated he broke his right hand in service and it had developed into arthritis.  He stated he cannot handle tools anymore and was forced to stop working as a carpenter.

A September 2012 private medical record indicated early osteoarthritis with wear and tear pain.  Right hand x-rays were taken in September 2012.  These indicated mild joint space narrowing and secondary osteophyte formation involving all the DIP joints, but most significantly in the right third digit.  It further indicated there is mild arthritic change at the IP joint of the thumb, no signs of an erosive arthritis and nothing acute.

A November 2012 private medical opinion was submitted in which the examiner indicated the Veteran has a history of severe osteoarthritis which developed after sustaining two fractures to his right hand in the past.  He was afforded a November 2012 VA examination in which he reported flare-ups, and that increased use led to increased pain.  The examiner noted limitation of motion of the right little finger, as well as painful flexion and extension.  She stated the right little finger has symptoms of less movement than normal, weakened movement, excess fatigability, incoordination, painful movement and swelling.

A June 2013 private medical opinion was submitted in which the examiner indicated the Veteran's severe osteoarthritis in the hands developed after he sustained two fractures in the right hand.  She stated the fracture to the right hand greatly contributed to the serious osteoarthritis and since his previous occupation was as a carpenter, he can no longer work due to significant pain.

The Veteran was afforded a May 2016 Board hearing in which he indicated the pain in his right hand has increased from the in-service injury to the present.  He reported that he has difficulty grabbing because he "can't bend the finger."  He stated when he does try to bend his right little finger, it causes severe pain.

After review of the evidence, the Board finds that the preponderance of the evidence supports that a compensable rating is not warranted under DC 5230.

Under DC 5230, a noncompensable rating is the maximum rating for limitation of motion.  The Board acknowledges the Veteran's symptoms, including painful and significantly reduced movement, as well as swelling.  However, any level of limitation of motion of the right little finger results in a noncompensable rating.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016) (there is no minimum compensable rating available for painful motion under DC 5230 for the ring and little finger).  The United States Court of Appeals for Veterans Claims (Court) held in Sowers that because DC 5230 provided no minimum compensable rating, this trumped the general intent of section 4.59 to account for actually painful joints.  This is directly applicable as DC 5230 is the most appropriate DC for the Veteran's disability, and it does not provide for any minimum compensable rating.  Thus, a compensable rating is not warranted on this basis.  See VBA Manual, M21-1, III.iv.4.A.1.g.  

As noted above, when arthritis is present and is established by x-ray findings, painful motion is an important factor.  However, in this case, arthritis has not been established throughout the right little finger with x-ray findings.  As noted, September 2012 x-rays did not establish degenerative arthritis throughout the right little finger.  Further, even if arthritis can be established in the right little finger, the Veteran is not service connected for a group of minor joints, but rather one single minor joint.  Thus, a 10 percent rating would not be warranted under 38 C.F.R. §§ 4.17a, DCs 5003, 5010 for degenerative arthritis or arthritis due to trauma.  See VBA Manual, M21-1, III.iv.4.A.4.h. (VA's policy that a minor joint group of a hand is compensably disabling only when two or more joints in the group are affected by limitation of motion); see also Spicer v. Shinseki, 752 F.3d 1367 (Fed. Cir. 2014).

The Board thus concludes that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and a compensable rating for residuals of the right little finger fracture is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

II.  TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.

To meet the schedular requirements, there must be one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991).

The Veteran contends that his service-connected residuals of the right little finger fracture, along with his right hand arthritis disability, have prevented him from maintaining any employment.  The Board notes significantly that the Veteran's only current service-connected condition is residuals of the right little finger fracture, rated as noncompensable.  He is not presently service connected for right hand arthritis.

The Veteran has submitted medical and lay evidence supporting that his right hand arthritis prevents all employment.  The Veteran reported in the September 2012 TDIU application that he had worked for 40 years as a carpenter before stopping in 2012.  Presumably, the inability, or severe limitation on the ability to use his right (dominant) hand would hinder or prevent work as a carpenter and the Board acknowledges that is the only profession the Veteran has ever known.  However, there is no right hand disability currently service connected, aside from the right little finger disorder.  Therefore, the Board finds the lone service-connected condition of residuals of the right little finger fracture does not prevent the Veteran from securing and following a substantially gainful occupation.

A November 2012 private medical opinion indicated the Veteran has a history of osteoarthritis in his hands which developed after he sustained two fractures in the right hand previously.  The examiner stated after overuse as a carpenter, the Veteran can no longer work due to the significant pain he suffers from.  The Veteran was afforded a November 2012 VA examination in which the examiner diagnosed him with degenerative joint disease (DJD) of the right hand.  With regard to the right little finger disorder, the examiner noted limitation of motion of the right little finger, as well as painful flexion and extension.  She stated the right little finger has symptoms of less movement than normal, weakened movement, excess fatigability, incoordination, painful movement and swelling.  Additionally, she stated the Veteran cannot perform any duties that require the use of his dominant hand due to weakness, pain and limited mobility.  She noted the loss of reliable use of his dominant hand precludes him from physical and sedentary employment.  

The examiner submitted a February 2013 addendum opinion in which she stated the right little finger injury alone precludes any and all gainful employment for the Veteran.  Similarly, an August 2014 opinion indicated while the Veteran has severe osteoarthritis in the right hand, and overused such as a carpenter, he can no longer work due to the significant pain.

Moreover, during the May 2016 Board hearing, the Veteran indicated he cannot bend his right little finger.  He stated if he tries to bend the right little finger at all it causes severe pain.  He contends this injury, along with his right hand arthritis, prevents him from working as a carpenter, as well as any other substantially gainful occupation.

Based on the foregoing, the Board determines that the preponderance of the evidence is against a finding that the Veteran has been prevented from securing or following substantially gainful employment as a result of his service-connected right little finger disability.  While it appears that the Veteran has right and left hand arthritis which may have caused him to stop working as a carpenter, the Board notes these disabilities are not presently service connected.  The right little finger disorder is the only service-connected condition and it alone, has not prevented substantially gainful employment and does not result in compensable impairment in and of itself.

The Board is sympathetic to the Veteran's assertion of being disabled due to his right hand disability and acknowledges the fact that the Veteran has worked for 40 years as a carpenter.  Further, the evidence supports the Veteran has limited education and did not complete high school.  However, as noted, the Veteran's right hand osteoarthritis, and any left hand osteoarthritis, is not currently service connected and the only service-connected disability applicable is residuals of the right little finger fracture, rated as noncompensable.  

The Board also acknowledges the February 2013 VA examiner's addendum opinion in which she stated the Veteran's right little finger injury alone precludes any and all gainful employment.  While this opinion has a positive conclusion, the Board finds the examiner's rationale does not adequately discuss how the right little finger disability alone prevents the Veteran from any work.  The examiner stated "the 5th finger causes the reliable use of his dominant hand."  This statement implies that his right, dominant, hand is unreliable due to the impairment caused by the right little finger disability.  However, the opinion does not discuss how this impairment completely prevents the Veteran from working as a carpenter and further, it does not address his ability or inability to work in other substantially gainful occupations.

In sum, the evidence does not show that the Veteran's sole service-connected disability of right little finger disability precludes securing or following substantially gainful employment.  Accordingly, the preponderance of the evidence is against a TDIU, the benefit-of-the-doubt doctrine is not applicable, and a TDIU is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The potential for a TDIU based on the service connection claim being remanded is a downstream issue.  Thus, the TDIU claim is not intertwined with the remanded claim.  Should any other disabilities become service connected in the future, the Veteran may pursue a TDIU if and when the corresponding ratings are assigned.


ORDER

A compensable rating for residuals of fracture, right fifth metacarpal is denied.

A TDIU is denied.


REMAND

The Board determines the Veteran's claim of service connection for right hand arthritis should be remanded for further development.

The Veteran's service treatment records (STRs) show he broke his right hand during service, including his right little finger.  His September 1971 separation examination indicated fractured metacarpal of the right hand and the Veteran was placed in a short arm cast.  The Veteran was granted service connection for the right little finger disability and awarded a noncompensable rating from January 3, 1990.

The Veteran submitted a January 1990 statement in which he indicated he broke his hand in service and the pain has been increasing over the years.  He stated it became harder for him to use his hand due to arthritis and numbness.  He indicated his work as a carpenter and framer became more difficult due to the pain in his hand.

Private physician Dr. P.S. indicated in an opinion from November 2012 the Veteran has a history of severe osteoarthritis in the hands which developed after he sustained two fractures in the right hand in the past.  Additionally, Dr. N.N. stated the Veteran has osteoarthritis which developed after the two hand fractures he suffered in the past.

In the November 2012 VA examination, the examiner diagnosed the Veteran with DJD of the right hand.  She concluded the right hand condition is at least as likely as not incurred in or caused by his service.  She noted his STRs document that a fracture occurred and trauma to any joints can lead to future degenerative changes.  She stated current x-rays indicate degenerative changes to multiple joints of the right hand and these changes are due to the in-service fracture.

However, the examiner then submitted a contrary February 2013 addendum opinion in which she indicated the Veteran's arthritis complaints had only started within the last three years and he has been out of the military for decades.  She stated he was employed as a carpenter and there is documented wear and tear due to overuse in his profession.  She concluded, therefore, it is less likely than not the Veteran's right hand osteoarthritis is due to the injury during service and more likely due to his 40 year career as a carpenter.

In view of the conflicting evidence, a VA examination is required to determine the nature and etiology of the Veteran's current right hand disability other than the service-connected right little finger disability.  An opinion regarding the direct and secondary theories of entitlement to service connection must be provided.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran to undergo a VA examination by an appropriate medical professional to determine the nature and etiology of the right hand disability.  The examiner should review the claims file and all necessary tests and studies should be conducted.

The examiner should identify all right hand diagnoses and if arthritis is present.

The examiner should determine whether it is at least as likely as not (a 50 percent of better probability) that any right hand disability had its onset during service, within one year of service, or is otherwise causally related to, his service, to include his in-service right hand fracture.

If not directly related to service, the examiner should determine whether it is at least as likely as not (a 50 percent or better probability) that the right hand disability was proximately caused by, or aggravated by, the Veteran's service-connected right little finger disability.

"Aggravation" is an increase in severity beyond a temporary flare-up or natural progress of the disease.

The examination report must include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the claim remaining on appeal.  If the benefit sought remands denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claim that is remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


